Salinger, J.,
concurring.—
I agree to the result reached. But if the opinion can be said to rule, that posting five notices in five public places in the territory which proposes a consolidated school district, without the posting of five notices in the territory proposed to be annexed, is a compliance with the statute, I dissent from such ruling.
The only complaint made by appellant is by a statement under the head “Error relied on for reversal”, that failure to post five notices “in each of the nine school, or parts of school corporations, sought to be consolidated”, is a disregard of the law. I place my concurrence expressly upon the ground that this is the only error presented, and that the assignment is not well taken. In my view, the territory proposing the consolidation is, for the purposes of the question at bar, one entity, while the sum total of the various divisions composing the territory proposed to be annexed is the second entity. It follows that if five notices are posted in proper manner in the territory of the first entity and five others in that of the second entity, legal notice has been given, although five notices have not been posted in each of the various districts or parts of districts which, taken together, form the total territory proposed to be annexed.